DETAILED ACTION
Allowable Subject Matter
Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 25 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has incorporated allowable features of claim 4 and features of intervening claim 2 into claim 1 making claims 1 and 3 allowable.
Applicant has incorporated allowable features of claim 8 and features of intervening claim 6 into claim 5 making claims 5 and 7 allowable.
Applicant has incorporated allowable features of claim 12 and features of intervening claim 10 into claim 9 making claims 9 and 11 allowable.
Applicant has incorporated allowable features of claim 16 and features of intervening claim 14 into claim 13 making claims 13 and 15 allowable.
Applicant has incorporated allowable features of claim 20 and features of intervening claim 18 into claim 17 making claims 17 and 19 allowable.
Applicant has incorporated allowable features of claim 24 and features of intervening claim 20 into claim 21 making claims 21 and 23 allowable.
Applicant has incorporated allowable features of claim 28 and features of intervening claim 26 into claim 25 making claims 25 and 27 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/            Primary Examiner, Art Unit 2464